DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Remarks 
Claim 1 has been amended. Claims 2-5, 7 and 19 are as previously presented. Claim 6 has been canceled. Claims 8-18 are withdrawn from consideration. Claim 20 is newly added. Claims 1-5, 7 and 19-20 are currently examined.  
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified by as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0155170), and further in view of Osada (US 2019/0356017) and Biensan (US 2005/0196673) or Xu (US 2009/0136836) or Otaki (US 2019/0013542).
As to claim 1, Sato discloses a sulfide solid electrolyte ([0020], [0016] and throughout), comprising a lithium element, a sulfur element, and a phosphorous element (0014], [0016], [0022], [0027]-[0029] and throughout), the sulfide solid electrolyte ([0020], [0016] and throughout) comprising a complexing agent (binder, [0139], the binders discussed in [0129]) having a volume-based average particle diameter measured by laser diffraction particle size distribution measurement of 3 microns or more ([0119], 0.1 micron to 50 microns), 
However, Sato is silent to wherein a specific surface area measured by a BET method of 20 meters squared per gram or more and the complexing agent of an amine compound.
Osada discloses a sulfide based solid electrolyte ([0008]-[0009]) wherein the size of the sulfide based solid electrolyte is 0.1 microns to 50 microns ([0085]-[0086]) and the sulfide based solid electrolyte has a specific surface area as measured by the BET method is from 10 meters squared per gram to 35 meters squared per gram ([0015], [0073]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the specific surface area of the sulfide solid electrolyte from Osada within the Sato because the heat dissipating performance of the sulfide based electrolyte is increased. Therefore, the heat generation amount of the electrode layer can be reduced to a desired value ([0074], Osada). 
Biensan discloses a battery ([0004]) wherein a binder is used and selected from polyvinylidene fluoride, polytetrafluroethylene and amine block polyethers ([0018]). Xu discloses a battery ([0008]) which uses binders and is selected from polyvinylidene fluoride, polytetrafluroethylene and polyamide imide ([0023]). Otaki discloses a battery ([0006]) which uses a binder and is selected from polyvinylidene fluoride, polytetrafluroethylene and amine-modified butylene rubber ([0064]).  It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use any of the amine base binders from the above prior arts within Sato as a mere simple substitution of one known element for anther to obtain predictable results (see MPEP 2143 I). 
As to claim 2, modified Sato discloses does not specifically state wherein the sulfide solid electrolyte is a precursor suitable for at least one mechanical treatment selected from the group consisting of disintegration and granulation. However, modified Sato discloses the same structure as the instant claimed sulfide solid electrolyte and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). Furthermore, the instant claimed limitation is intended use (MPEP 2106.04(d)(2) “e.g. it is merely intended use of the…” also see other relevant MPEP sections on intended use). 
As to claim 3, modified Sato discloses further, comprising a halogen element ([0014], [0016], [0022], [0027]-[0029] and throughout, Sato).  
As to claim 4, modified Sato discloses which is amorphous or crystalline ([0021]-[0025], Sato). 
As to claim 5, modified Sato discloses which is crystalline ([0021]-[0025], Sato).
As to claim 7, modified Sato discloses wherein, having a thio-LISICON Region II-type crystal structure ([0023]-[0025], Sato).
As to claim 19, modified Sato discloses having the volume-based average particle diameter measured by laser diffraction particle size distribution measurement of 150 microns or less ([0119], 0.1 micron to 50 microns, Sato; [0085]-[0086], Osada). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 20, modified Sato discloses wherein, a half width of a maximum peak including a background at 2Θ=10 to 400 in X-ray diffraction using a CuKα ray is ∆2Θ=0.32 or less ([0023]-[0025], Sato; also see MPEP 2112.02).
Claims 1, 2, 4, 5 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0226681), and further in view of Osada (US 2019/0356017). 
As to claim 1, Hasegawa discloses a sulfide solid electrolyte ([0073] and throughout), comprising a lithium element, a sulfur element, and a phosphorous element ([0073] and throughout), the sulfide solid electrolyte ([0073] and throughout) comprising a complexing agent of an amine compound ([0035]-[0036], solvent), the sulfide solid electrolyte having a volume-based average particle diameter measured by laser diffraction particle size distribution measurement of 3 microns or more ([0075]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
However, Hasegawa is silent to wherein a specific surface area measured by a BET method of 20 meters squared per gram or more and the complexing agent of an amine compound. 
Osada discloses a sulfide based solid electrolyte ([0008]-[0009]) wherein the size of the sulfide based solid electrolyte is 0.1 microns to 50 microns ([0085]-[0086]) and the sulfide based solid electrolyte has a specific surface area as measured by the BET method is from 10 meters squared per gram to 35 meters squared per gram ([0015], [0073]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the specific surface area of the sulfide solid electrolyte from Osada within the Hasegawa because the heat dissipating performance of the sulfide-based electrolyte is increased. Therefore, the heat generation amount of the electrode layer can be reduced to a desired value ([0074], Osada).   
As to claim 2, modified Hasegawa does not specifically state wherein the sulfide solid electrolyte is a precursor suitable for at least one mechanical treatment selected from the group consisting of disintegration and granulation. However, modified Hasegawa discloses the same structure as the instant claimed sulfide solid electrolyte and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). Furthermore, the instant claimed limitation is intended use (MPEP 2106.04(d)(2) “e.g. it is merely intended use of the…” also see other relevant MPEP sections on intended use). 
As to claim 4, modified Hasegawa discloses which is amorphous or crystalline ([0073], Hasegawa).
As to claim 5, modified Hasegawa discloses which is crystalline ([0073], Hasegawa). 
As to claim 19, modified Hasegawa discloses having the volume-based average particle diameter measured by laser diffraction particle size distribution measurement of 150 microns or less ([0075], Hasegawa; [0085]-[0086], Osada). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
Response to Arguments
Applicant’s arguments, see Applicants Arguments, filed 7/6/2022, with respect to the rejection(s) of claim(s) 1-5, 7 and 19-20 under modified Sato have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, please see the new rejections above. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724